DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  “the second locking arms” should read “the at least one second locking arm.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the at least one clip" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the at least one clip is being interpreted as the at least one locking arm. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (DE 10 2008 027 510 A1) in view of Michael (US Patent Application Publication 2003/0124271).
Regarding claim 1, Kraus discloses a drive assembly for a vehicle accessory, comprising: 
a housing  (20, 36) for holding a motor for driving the vehicle accessory [0033];
at least one coupler (21) connected to the housing and configured to be received by an opening (12) in a panel (10) of the vehicle;
the coupler including at least one lug for engaging an axial underside of the panel [0009, as shown in Figure 6]; and 
the coupler further including at least one first locking arm (40) for engaging an axial upper side of a panel of a first thickness for attaching the housing to the panel, and at least one second locking arm (41) being axially offset from the at least one first locking arm for engaging an axial upper side of a panel for attaching the housing to the panel. 
Kraus does not disclose the panel including the second thickness. 
Michael discloses a panel including a second thickness [0005]. 
Michael teaches that the second thickness reduces the weight of the panel and makes it easier to manufacture [0004-0005]. 

Regarding claim 2, Kraus further discloses wherein the at least one first locking arm is angularly offset from the at least one second locking arms (as shown in Figure 6). 
Regarding claim 3, Kraus further discloses wherein the at least one first locking arm includes a pair of locking arms, wherein the at least one second locking arm includes a pair of second locking arms, and wherein each of the first locking arms are angularly positioned between the second locking arms [0051]. 
Regarding claim 4, Kraus further discloses wherein the pair of first locking arms are angularly offset from one another by 180 degrees, and wherein the pair of second locking arms are angularly offset from one another by 180 degrees (as shown in Figures 5-6). 
Regarding claim 5, Kraus further discloses wherein the at least one coupler is of a plastic material [0026]. 
Regarding claim 6, Kraus further discloses wherein the at least one clip is connected to the housing and removeably receives the at least one coupler to attach the coupler to the housing (as shown in Figure 6). 
Regarding claim 7, Kraus further discloses wherein the at least one clip includes at least three clips being mounted in a common circular path, wherein the at least one coupler includes at least three couplers, and wherein each of the clips removeably receives one of the couplers [0051].
Regarding claim 13, Kraus discloses a drive assembly for a vehicle accessory, comprising: 
a housing (20, 36) for holding a motor and including a cable connection for connecting a cable to the motor for providing movement to the cable [0055];
at least one clip (34) connected to the housing and defining a pocket (as shown in Figure 6);

the coupler including at least one lug being flexible for engaging an axial underside of the panel [0024]; and
the coupler further including at least one first locking arm (40) for engaging an axial upper side of a panel of a first thickness for attaching the housing to the panel, and at least one second locking arm  (41) being axially offset from the at least one first locking arm for engaging an axial upper side of a panel for attaching the housing to the panel. 
Kraus does not disclose the panel including the second thickness. 
Michael discloses a panel including a second thickness [0005]. 
Michael teaches that the second thickness reduces the weight of the panel and makes it easier to manufacture [0004-0005]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the panel disclosed by Kraus to include the second thickness to reduce the weight of the panel or make it easier to manufacture.
Regarding claim 14, Kraus further discloses wherein the at least one first locking arm is angularly offset from the at least one second locking arms (as shown in Figure 6). 
Regarding claim 15, Kraus further discloses wherein the at least one first locking arm includes a pair of locking arms, wherein the at least one second locking arm includes a pair of second locking arms, and wherein each of the first locking arms are angularly positioned between the second locking arms [0051]. 
Regarding claim 16, Kraus further discloses wherein the pair of first locking arms are angularly offset from one another by 180 degrees, and wherein the pair of second locking arms are angularly offset from one another by 180 degrees (as shown in Figures 5-6). 
. 
Claim(s) 8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (DE 10 2008 027 510 A1) in view of Michael (US Patent Application Publication 2003/0124271) and further in view of Meyer (DE 10 2012 106 733 A1).
Regarding claim 8, Kraus does not disclose wherein the at least one coupler includes a base body being generally tube shaped and presenting the at least one lug, and a ring element positioned about the base body and received by the at least one clip and presenting the at least one first locking arm and the at least one second locking arm.
Meyer discloses a base body (2.14) being generally tube shaped and presenting at least one lug (2, 12), and a ring element positioned about the base body and received by at least one clip and presenting the at least one first locking arm and the at least one second locking arm (3.1.2 and 3.1.3). 
Meyer teaches that the at least one contact lug maintains contact pressure in this arrangement [0008]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the coupler disclosed by Kraus to the shape disclosed by Meyer to maintain contact pressure of the contact lugs. 
Regarding claim 18, Kraus does not disclose wherein the at least one coupler includes a base body being generally tube shaped and presenting the at least one lug, and a ring element positioned about the base body and received by the at least one clip and presenting the at least one first locking arm and the at least one second locking arm.
Meyer discloses a base body (2.14) being generally tube shaped and presenting at least one lug (2, 12), and a ring element positioned about the base body and received by at least one clip and presenting the at least one first locking arm and the at least one second locking arm (3.1.2 and 3.1.3). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the coupler disclosed by Kraus to the shape disclosed by Meyer to maintain contact pressure of the contact lugs. 
Regarding claim 19, Meyer further discloses wherein a sleeve is positioned between the base body and the ring element (as shown in Figure 1). 
Regarding claim 20, Meyer further discloses wherein a camp is received by an axial end of the ring element (as shown in Figure 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747